
	

115 HR 2601 : Veterans Increased Choice for Transplanted Organs and Recovery Act of 2017
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2601
		IN THE SENATE OF THE UNITED STATES
		November 8, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend the Veterans Access, Choice, and Accountability Act of 2014 to improve the access of
			 veterans to organ transplants, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Increased Choice for Transplanted Organs and Recovery Act of 2017 or the VICTOR Act of 2017. 2.Organ transplants under the Veterans Choice ProgramSection 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subparagraph (C)(ii), by striking or; (2)in subparagraph (D)(ii)(II)(dd), by striking the period and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (E) (i)requires an organ or bone marrow transplant; and
						(ii)
 (I)has, in the opinion of the primary health care provider of the veteran, a medically compelling reason to travel outside the region of the Organ Procurement and Transplantation Network, established under section 372 of the National Organ Transplantation Act (Public Law 98–507; 42 U.S.C. 274), in which the veteran resides to receive such transplant at a medical facility of the Department; or
 (II)faces an unusual or excessive burden in receiving such transplant at a medical facility of the Department, including—
 (aa)geographical challenges; (bb)environmental factors, including roads that are not accessible to the general public, traffic, or hazardous weather;
 (cc)a medical condition of the veteran that affects the ability to travel; or (dd)other factors the Secretary determines appropriate, including the preference of the veteran to receive such transplant at a non-Department facility..
 3.Effective dateThe amendments made by this Act shall take effect on the later of— (1)October 1, 2018; and
 (2)the date of the enactment of this Act.  Passed the House of Representatives November 7, 2017.Karen L. Haas,Clerk 